United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                           April 2, 2007

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                               No. 06-10734
                             Summary Calendar


                        UNITED STATES OF AMERICA,

                                 Plaintiff-Appellee,

                                     versus

                                  BETTY PRICE,

                             Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 4:05-CR-114-ALL
                          --------------------

Before JOLLY, DENNIS, and CLEMENT,             Circuit Judges.

PER CURIAM:*

     Betty     Price   appeals    from   the    sentence   imposed    following

revocation of her term of supervised release.              Price argues that

her sentence is unreasonable because it substantially exceeded the

advisory guideline range and the district court failed to provide

sufficient reasons for the sentence.             She requests this court to

vacate her sentence and remand the case for resentencing.

     The Government has moved for dismissal of the appeal or for

summary affirmance on the ground that this court lacks jurisdiction

to consider Price’s appeal under 18 U.S.C. § 3742(a)(4).                 Because

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-10734
                                       -2-

Price cannot prevail on the merits of her appeal, we pretermit

consideration of this issue.            See United States v. Weathersby, 958

F.2d 65, 66 (5th Cir. 1992).        The Government’s motion for dismissal

of the appeal or for summary affirmance is therefore denied.                     The

Government’s alternative request for an extension of time to file

an appeal brief is also denied as unnecessary.

       This court need not decide the appropriate standard of review

for a sentence imposed upon revocation of supervised release in the

wake of United States v. Booker, 543 U.S. 220 (2005), because Price

has not shown that her sentence was either unreasonable or plainly

unreasonable.       See United States v. Hinson, 429 F.3d 114, 120 (5th

Cir.   2005),   cert.    denied,    126     S.   Ct.    1804   (2006).       Price’s

sentence, while in excess of the recommended range, was within the

statutory maximum sentence that the district court could have

imposed.     Further, a review of the record demonstrates that the

district court considered the relevant sentencing factors.                       See

United   States     v.   Smith,   440     F.3d   704,    707   (5th   Cir.    2006).

Therefore,    the    sentence     was    neither   unreasonable       nor    plainly

unreasonable.

       AFFIRMED; MOTION FOR DISMISSAL OR SUMMARY AFFIRMANCE DENIED;

ALTERNATIVE REQUEST FOR EXTENSION OF TIME DENIED AS UNNECESSARY.